Exhibit 10.4

 

FELLAZO INC.

568 Jinshan West Road

Yong Kang City, Zhejiang Province, China 321300

 

July 24, 2019

 

Swipy Ltd.

568 Jinshan West Road

Yong Kang City, Zhejiang Province, China 321300

Att: Nicholas Ting Lun Wong

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Fellazo Inc. (the “Company”), on the one
hand, and Swipy Ltd (“Sponsor”) on the other hand, dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on The Nasdaq Capital Market (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
U.S. Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i) The Sponsor shall make available, or cause to be made available, to the
Company, at Jinshan Building East, Unit 1903, 568 Jinshan West Road, Yong Kang
City, Zhejiang Province, China (or any successor location provided by the
Sponsor), certain office space, administrative support, and employees of the
Sponsor as may be reasonably required by the Company from time to time,
including in connection with due diligence and related services in connection
with the Company’s search for a target company. In exchange therefor, the
Company shall pay Sponsor the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; provided, that no
salaries or fees will be paid from this monthly amount to members of the
Company’s management team; and

 

(ii) The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 

 

 

 

 

  Very truly yours,       FELLAZO INC.         By: /s/ Nicholas Ting Lun Wong  
  Name: Nicholas Ting Lun Wong     Title:   Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

SWIPY LTD

  

By:    /s/ Nicholas Ting Lun Wong   Name:  Nicholas Ting Lun Wong   Title:  
Director  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Administrative Support Agreement]

 

 



 

